FILED

JUN 30 2014
UNITED sTATEs msTmcT CoURT clerk, u.s. olstricc and
FoR THE olsrmcr oF CoLUMBIA F¢'\lId. He demands ajudgment in his favor and damages of

$180 million. Id.

Based on the language of the complaint and its exhibits, see, e.g., Compl., Ex.
(Decla.ration Aff`idavit of Moorish American National Status of inheritance and Indigenous Birth
Rights) at 3, the plaintiff claims that he a Moorish American who therefore is not subject to the
laws of the United States. This claim is patently frivolous. See United States v. Toader, 409 F.

App’x 9, 13 (7th Cir. 2010) (rejecting as frivolous arguments "that the federal courts lack subject

matter jurisdiction over [the defendant] and that the laws he is charged with violating are
inapplicable to him because he is a Native Asiatic Moorish National Citizen"); Hall-El v. United
States, No. ll-1037, 2013 WL 1346621, at *7 (M.D.N.C. Apr. 3, 2013) (Magistrate Report and
Recommendation) ("Plaintift’ s claims which rely on international treaties or organizations and
rights of Moorish nationals are clearly frivolous and do not state a claim against Defendants."),
adopted, 2013 WL 5213428, at *l (M.D.N.C. Sept. ]6, 2013); Smz`th ex rel. Bey v. Kelly, No. 12-
2319, 2012 WL 1898944, at *3 (E.D.N.Y. May 24, 2012) (dismissing as frivolous claim that
plaintiff is not subject to state court’s jurisdiction because he is a Moorish American); Pz`tt-Bey v_
Dz`srrz`ct of Cofumbz`a, 942 A.Zd 1132, 1135 (D.C. 2008) (rejecting claims that criminal defendant
was "immune from prosecution in the Superior Court of the District of Columbia" and that he
"should be accorded diplomatic immunity pursuant to federal law" based on his status as a
member of The Nation of Moorish Americans); see also El Bey v. Centralia Polz`ce Dep ’r, No.
13-313, 2013 WL 1788514, at *3 (S.D. Ill. Apr. 26, 2013) ("Plaintiff is free to call himself

a Moorish American National, or any other description that suits him. However, he is subject to

state and federal laws, just like any other person regardless of citizenship.").

The Court will grant the plaintiffs application to proceed in forma pauperis and will
dismiss the complaint as frivolous. See 28 U.S.C. §§ l9l5(e)(2)(B)(i), l9l5A(b)(l). An Order

consistent with this Memorandum Opinion is issued separately.

DATI~;: é/ %"‘l ,,q¢@/

United tates i)né}udge

@ 0/1%7